Deutsche Bank   LOGO [g39757img001.jpg] Aktiengesellschaft    

 

Date:    June 30, 2005 To:    MagnaChip Semiconductor S.A. Attention:    Swaps
Documentation Department Facsimile no.:    82 2 3459 3689 Our Reference:   
Global No. N397355N Re:    Interest Rate Swap Transaction

 

Ladies and Gentlemen:

 

The purpose of this letter agreement is to set forth the terms and conditions of
the Transaction entered into between Deutsche Bank AG (“DBAG”) and MagnaChip
Semiconductor S.A. (“Counterparty”) on the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the Agreement specified below.

 

The definitions and provisions contained in the 2000 ISDA Definitions (the
“Definitions”) as published by the International Swaps and Derivatives
Association, Inc. are incorporated by reference herein. In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.

 

For the purpose of this Confirmation, all references in the Definitions or the
Agreement to a “Swap Transaction” shall be deemed to be references to this
Transaction.

 

1. This Confirmation evidences a complete and binding agreement between DBAG
(“Party A”) and Counterparty (“Party B”) as to the terms of the Transaction to
which this Confirmation relates. In addition, Party A and Party B agree to use
all reasonable efforts to negotiate, execute and deliver an agreement in the
form of the ISDA 2002 Master Agreement with such modifications as Party A and
Party B will in good faith agree (the “ISDA Form” or the “Agreement”). Upon
execution by the parties of such Agreement, this Confirmation will supplement,
form a part of and be subject to the Agreement. All provisions contained or
incorporated by reference in such Agreement upon its execution shall govern this
Confirmation except as expressly modified below. Until Party A and Party B
execute and deliver the Agreement, this Confirmation, together with all other
documents referring to the ISDA Form (each a “Confirmation”) confirming
Transactions (each a “Transaction”) entered into between us (notwithstanding
anything to the contrary in a Confirmation) shall supplement, form a part of,
and be subject to an agreement in the form of the ISDA Form as if Party A and
Party B had executed an agreement on the Trade Date of the first such
Transaction between us in such form, with the Schedule thereto (i) specifying
only that (a) the governing law is English law, provided, that such choice of
law shall be superseded by any choice of law provision specified in the
Agreement upon its execution, and (b) the Termination Currency is U.S. Dollars
and (ii) incorporating the addition to the definition of “Indemnifiable Tax”
contained in (page 49 of) the ISDA “User’s Guide to the 2002 ISDA Master
Agreements”.



--------------------------------------------------------------------------------

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

Notional Amount:

   USD 300,000,000.00

Trade Date:

   June 23, 2005

Effective Date:

   June 27, 2005

Termination Date:

   June 15, 2008 Fixed Amounts:     

Fixed Rate Payer:

   Counterparty

Fixed Rate Payer Period End Dates:

   The 15th day of March, June, September and December of each year, commencing
September 15, 2005, through and including the Termination Date with No
Adjustment

Fixed Rate Payer Payment Dates:

   The 15th day of March, June, September and December of each year, commencing
September 15, 2005, through and including the Termination Date

Fixed Rate:

   4.09%

Fixed Rate Day Count Fraction:

   30/360

Fixed Rate Payer Business Days:

   New York

Fixed Rate Payer Business Day Convention:

   Modified Following Floating Amounts:     

Floating Rate Payer:

   DBAG

Floating Rate Payer Period End Dates:

   The 15th day of March, June, September and December of each year, commencing
September 15, 2005, through and including the Termination Date with No
Adjustment

Floating Rate Payer Payment Dates:

   The 15th day of March, June, September and December of each year, commencing
September 15, 2005, through and including the Termination Date

Floating Rate for initial Calculation Period:

   3.41%

Floating Rate Option:

   USD-LIBOR-BBA

Designated Maturity:

   Three months

Spread:

   None

Floating Rate Day Count Fraction:

   30/360

Reset Dates:

   The first Floating Rate Payer Business Day of each Calculation Period or
Compounding Period, if Compounding is applicable.

Compounding:

   Inapplicable

Floating Rate Payer Business Days:

   New York

Floating Rate Payer Business Day Convention:

   Modified Following

 

2



--------------------------------------------------------------------------------

3. Other Provisions

 

The “Cross Default” provisions of Section 5(a)(vi) of the ISDA Form will apply
to Party B.

 

Each of the following shall constitute an Additional Termination Event:

 

A. Party B’s obligations to Party A under this Agreement:

 

(i) cease to be secured pursuant to the Security Documents (as such term is
defined in the Credit Agreement); or

 

(ii) cease to be equally and ratably secured with Party B’s obligations to the
Lender (as such term is defined in the Credit Agreement) under the Credit
Agreement pursuant to the relevant Security Documents; or

 

(iii) cease to be guaranteed pursuant to the Guarantees (as such term is defined
in the Credit Agreement) at any time for any reason.

 

B. Any collateral under the Security Documents is released at any time when
Party A, or an Affiliate of Party A, is not a party to the Credit Agreement,
unless Party A shall have consented in writing prior to such release (such
consent not to be unreasonably withheld).

 

For the purpose of the foregoing Termination Events, the Affected Party shall be
Party B.

 

As used herein and throughout this Agreement, “Credit Agreement” means that U.S.
$100,000,000 Credit Agreement dated as of December 23, 2004, among MagnaChip
Semiconductor S.A. and MagnaChip Semiconductor Finance Company as Borrowers,
MagnaChip Semiconductor LLC and The Other Guarantors Party Hereto, as
Guarantors, The Lenders Party Hereto, UBS Securities LLC as Arranger,
Bookmanager, Documentation Agent and Syndication Agent, and Korea Exchange Bank,
as Issuing Bank and UBS AG, Stamford Branch, as Administrative Agent and
Collateral Agent, and UBS Loan Finance LLC, as Swingline Lender, as may be
amended and supplemented from time to time.

 

4. Set-Off

 

Upon the designation of any Early Termination Date, the party that is not the
Defaulting Party or Affected Party (“X”) may, without prior notice to the
Defaulting or Affected Party (“Y”), set off any sum or obligation (whether or
not arising under this Agreement, whether matured or unmatured, whether or not
contingent and irrespective of the currency, place of payment or booking office
of the sum or obligation) owed by Y to X or any Affiliate of X (the “X Set Off
Amount”) against any sum or obligation (whether or not arising under this
Agreement, whether matured or unmatured, whether or not contingent and
irrespective of the currency, place of payment or booking office of the sum or
obligation) owed by X or any Affiliate of X to Y (the “Y Set Off Amount”). X
will give notice to the other party of any set off effected under this Section
6(f).

 

For this purpose, either the X Set Off Amount or the Y Set Off Amount (or the
relevant portion of such set off amounts) may be converted by X into the
currency in which the other set off amount is denominated at

 

3



--------------------------------------------------------------------------------

the rate of exchange at which X would be able, acting in a reasonable manner and
in good faith, to purchase the relevant amount of such currency.

 

If a sum or obligation is unascertained, X may in good faith estimate that
obligation and set-off in respect of the estimate, subject to the relevant party
accounting to the other when the obligation is ascertained.

 

Nothing in this Section 6(f) shall be effective to create a charge or other
security interest. This Section 6(f) shall be without prejudice and in addition
to any right of set-off, combination of accounts, lien or other rights to which
any party is at any time otherwise entitled (whether by operation of law,
contract or otherwise).

 

5. Account Details:

 

USD DBAG Payment Instructions:      Account With:    Deutsche Bank AG, New York
SWIFT Code:    DEUTUS33 Favor Of:    Deutsche Bank AG, New York Account Number:
   100440170004 USD Counterparty Payment Instructions:      PLEASE PROVIDE AT
YOUR EARLIEST CONVENIENCE

 

6. Offices:

 

The Office of DBAG for this Transaction is New York.

 

The Office of Counterparty for this Transaction is Luxembourg.

 

7. Calculation Agent:

 

The party specified as such in the Agreement, or if not specified therein, DBAG.

 

8. Representations

 

Counterparty, if it is a nonresident alien individual, foreign corporation,
foreign partnership, foreign trust, or foreign estate, represents that it is a
foreign person for purposes of US Treasury regulations relating to information
reporting and backup withholding.

 

Each party will be deemed to represent to the other party on the date on which
it enters into this Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for this
Transaction):

 

(i) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Transaction and as to whether this
Transaction is appropriate or proper for it based upon its own judgement and
upon advice from such advisers as it has deemed necessary. It is not relying on
any communication (written or oral) of the other party as investment advice or
as a recommendation to enter into this Transaction; it being understood that
information and explanations related to the terms and conditions of this
Transaction shall not be considered investment advice or a recommendation to
enter into this Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of this Transaction.

 

(ii) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this
Transaction. It is also capable of assuming, and assumes, the risks of this
Transaction.

 

(iii) Status of Parties. The other party is not acting as a fiduciary for, or an
adviser to it in respect of this Transaction.

 

4



--------------------------------------------------------------------------------

9. Please confirm that the foregoing correctly sets forth the terms of our
agreement by having an authorized officer sign this Confirmation and return it
via facsimile or e-mail to:

 

Attention: Derivative Documentation

Telephone: 44 20 7547 4755

Facsimile: 44 20 7545 9761

E-mail: Derivative.Documentation@db.com

 

This message will be the only form of Confirmation dispatched by us. If you wish
to exchange hard copy forms of this Confirmation, please contact us.

 

Yours sincerely,

 

Deutsche Bank AG

By:

 

LOGO [g397571.jpg]

Name:

 

Gaby Bolton

Authorized Signatory

By:

 

LOGO [g397572.jpg]

Name:

 

Jamie Hunt

Authorized Signatory

Confirmed as of the date first written above:

 

MagnaChip Semiconductor S.A.

By:

 

LOGO [g397573.jpg]

Name:

 

Robert Krakauer

Title:

 

CFO

 

5